UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        11/20/2019
---------------------------------------------------------------X
EDUARDO MACANCELA, on behalf of himself :
and all others similarly situated,                             :
                                                               :   ORDER
                           Plaintiff,                          :
                                                               :   19-CV-5856 (LTS) (JLC)
                  - against -                                  :
                                                               :
PORT DRAGO CORP. and CHARLES DRAGO, :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On November 15, 2019, the parties filed a proposed stipulation of conditional collective

certification along with a proposed notice of a collective action and “Consent to Join Collective

Action” form for the Court’s approval. Dkt. No. 22.

        The parties are directed to make the following modifications to the proposed notice: (1)

add the word “to” to the second sentence of the first paragraph of Section IV on page 3 after the

word “choose,” as the sentence currently reads as the following: “You may also choose do

nothing, and you will not join the lawsuit.”; (2) clarify, under Section IV on page 3, whether the

opt-in plaintiff should send the consent form to either Plaintiff’s attorney or both; (3) add the

email address and fax number to Plaintiffs’ counsel’s contact information; and (4) add a separate

section in the notice for Defendants’ counsel’s contact information as well as the following

language: If you decide to join this case, you should not contact the defendants’ lawyer but

instead rely on your counsel to do so. See Benavides v. Serenity Spa NY Inc., et ano., 166 F.

Supp. 3d 474, 486–87 (S.D.N.Y. 2016).
       As to the proposed consent form, counsel should add an option for an opt-in plaintiff to

indicate that he/she is choosing to represent him/herself. See id. at 486. 1

       With these changes and the submission of a revised proposed notice and consent form,

the Court will promptly sign the stipulation and approve the notice and consent forms.

       SO ORDERED.

Dated: New York, New York
       November 20, 2019




1
 The parties should also include both Judge Swain’s initials and mine as well on both the notice
and consent form, i.e., (LTS) (JLC).
